Citation Nr: 0005423	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-12 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral shoulder condition.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back condition.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for a neck/cervical 
spine condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from April 1964 to April 1966.  

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.


FINDINGS OF FACT

1.  The veteran's claims for service connection for a 
bilateral shoulder condition and a low back condition were 
denied by final rating action in November 1993.  

2.  Evidence received since the final unappealed November 
1993 rating decision does not bear directly or substantially 
upon the issues of service connection for a bilateral 
shoulder condition and a low back condition, is essentially 
duplicative or cumulative, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The claim for service connection for PTSD is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

4.  The claim for service connection for a neck/cervical 
spine condition is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  Evidence received since the November 1993 rating 
decision, wherein the RO denied entitlement to service 
connection for a bilateral shoulder condition and a low back 
condition, is not new and material; the decision is final and 
the appellant's claim for those benefits has not been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 and Supp. 
1999); 38 C.F.R. § 3.156(a) (1999).  

2.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).

3.  The claim for service connection for a neck/cervical 
spine condition is not well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence for a Bilateral
Shoulder Condition and a Low Back Condition.

Factual Background.  A history of bilateral shoulder 
dislocation was noted on the veteran's DD Form 47, record of 
induction, dated in February 1964.  Service entrance 
examination showed normal shoulders.  Service medical records 
show that the veteran complained of a dislocating shoulder 
beginning in early 1964.  The veteran was given a physical 
profile for his bilateral shoulder condition.  Subsequent 
treatment records show no significant findings with respect 
to the claimed dislocations.  A notation in December 1964 
reports that there was no documentation of shoulder 
dislocations and that examination at that time showed normal 
shoulders.  X-ray studies of the shoulder in July and 
December 1964 also revealed no abnormality.  

In December 1964,  the veteran complained of low back pain in 
the area of the sacrum.  There was no tenderness.  X-ray 
study of the sacrum-pelvis revealed no abnormalities.  No 
chronic back disability was diagnosed at that time and back 
exercises were recommended.  Subsequent service medical 
records, to include separation examination, were negative for 
pertinent findings with respect to a low back disability.  

A rating action in November 1993 denied service connection 
for a bilateral shoulder condition and a low back condition, 
to include degenerative arthritis, on the basis that service 
medical records were negative as to the presence of any 
chronic disability.  While it was noted that the veteran was 
seen with complaints of these conditions in service during 
1964, there was no subsequent treatment for same for the 
remainder of the veteran's period of service and the service 
separation examination was also negative as to any chronic 
disability of the shoulders or low back.  There were also no 
post-service medical records showing the presence of the 
claimed conditions to include degenerative arthritis 
proximate to service discharge.  The veteran was advised of 
the denial of service connection by correspondence in 
November 1993, but he did not initiate an appeal.  

In August 1997, the veteran sought to reopen these claims.  
In support of his attempt to reopen, the veteran has 
furnished statements from commissioned and non-commissioned 
officers under whom he had served attesting to his 
performance as a company clerk and also as to their 
observation of his physical problems while in service.  A 
statement from the veteran's aunt also referenced problems 
with his shoulders and back in service.  Also added to the 
record were VA and private post-service medical records from 
the late 1980's and 1990's, long after the veteran's 
discharge from service.  These records contain no medical 
evidence or opinion tending to show that these conditions 
claimed by the veteran are related to service.  

The veteran testified at a hearing in March 1999 as to his 
belief that there is a relationship between the claimed 
conditions and an injury he sustained in service.  He argues 
in the alternative that if a shoulder condition preexisted 
service it was aggravated therein or it arose initially in 
service as a result of service injury.  However, service 
medical records reveal no chronic disability or chronic 
residuals resulting from the claimed service injury.  These 
records show that the veteran was given a physical profile 
limiting his service activities, but they do not show aggra-
vation of a preexisting condition or the service incurrence 
of a chronic disability during service.  

The veteran testified that there are additional service 
treatment records that are not on file; however, attempts to 
obtain such records by both the veteran and the RO have 
proved unsuccessful.  The veteran has also testified that he 
had received treatment for the claimed conditions beginning 
shortly after service discharge, but that none of these early 
treatment records are available.  (As noted above,  the 
earliest treatment records on file date from the late 
1980's.)  

Criteria.  To establish service connection for a disability, 
the evidence must show that the disability exists and that it 
was incurred in service or, if preexisting service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Once a claim has been disallowed by final RO rating action, 
the claim may not thereafter be reopened and allowed unless 
new and material evidence is presented or secured with 
respect to the disallowed claim.  38 U.S.C.A. §§ 7104, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).  

The Court of Appeals for Veterans Claims (Court) recently 
announced a three-step analysis to apply in determining 
whether to reopen previously and finally denied claims. See 
Elkins v. West, 12 Vet. App. 209 (1999). Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) (1998) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring that 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Analysis.  In order to reopen the present claims, new and 
material evidence, as defined above, must be submitted.  
Here, the additional medical evidence added to the record 
merely references the veteran's medical treatment long after 
service discharge and sheds no additional light on the matter 
under consideration, i.e., whether the claimed conditions 
were incurred in or aggravated by service or manifested 
within any applicable presumptive period.  There has been no 
competent medical evidence presented tending to relate the 
claimed disabilities to service by way of incurrence, 
aggravation or presumption.  

While the Board has considered the veteran's contentions and 
his hearing testimony that the claimed conditions are due to 
in-service injury, this argument was previously considered 
and rejected in 1993.  Further, as a layman, the veteran's 
opinion as to medical causality does not represent competent 
medical evidence to support his claims to reopen.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has also considered the statements furnished by the 
veteran's service superiors and his aunt, but note that they 
too, as laymen, are not competent to establish the medical 
presence of a chronic disability in service.  Their 
statements add nothing to the record as they merely show that 
the veteran had physical problems during service, but this 
fact was already documented at the time of the prior 
decision.  However, the record then and now does not show the 
presence of a chronic shoulder or back disability in service 
or include any medical evidence which tends to link a current 
shoulder or back disability to any incident of service.  As 
new and material evidence has not been submitted, the claims 
for service connection for a bilateral shoulder condition and 
a low back condition are not reopened.

Service Connection for PTSD and a Neck/Cervical Spine 
Condition 

Factual Background.  Service medical records are negative as 
to the presence of any acquired psychiatric disability to 
include PTSD.  Service medical records do show that the 
veteran was treated for complaints of neck pain beginning in 
May 1964.  He complained of tightness of his neck muscles on 
physical training.  The veteran referenced a pre-service auto 
accident as the source of his pain.  He reported being 
treated at that time with a cervical collar and cervical 
traction..  He was again treated with cervical collar and 
intermittent traction.  A notation of cervical muscular pain 
was entered in August 1964.  Subsequent service medical 
records, to include separation examination, were negative for 
further complaint or treatment and a chronic cervical 
condition was not identified.  

Post service medical records are negative as to any showing 
or diagnosis of PTSD or a chronic cervical spine disorder.

Criteria.  Service connection may be established for 
disability resulting from injury or disease incurred in 
service or for a preexisting injury or disease that was 
aggravated by service.  38 U.S.C.A. § 1110.  

Service connection may be also be granted for degenerative 
arthritis, if such disease is manifested to a compensable 
degree within one year after the veteran is separated from 
service.  38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
granted for any disease or disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or disability was 
incurred in service.  38 C.F.R. 3.303(d).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a). A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Generally, for a service-connection claim to be well 
grounded, a claimant must submit evidence of each of the 
following: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
asserted in-service injury or disease and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required for the claim to be 
well grounded.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). This 
burden may not be met merely by presenting lay testimony, as 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis.  In considering the veteran's claims for service 
connection, the threshold question to be answered is whether 
the veteran's claims are well grounded; that is, whether they 
are plausible, meritorious on their own, or otherwise capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If a claim is not well grounded, then the appeal 
fails; and there is no further duty to assist in developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  

As noted above, a well-grounded claim for service connection 
requires, at the least, a showing that the veteran now has 
the claimed disorder.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In addition to competent evidence of current 
disability, a well-grounded claim for service connection also 
requires competent evidence of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between the in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service medical records fail to show the presence of any 
acquired psychiatric disorder during service.  There is also 
no medical nexus shown between any currently existing 
psychiatric disorder and the veteran's period of service.  
More importantly, with respect to the veteran's claim for 
service connection for PTSD, there is no current diagnosis of 
PTSD by competent medical authority.  As noted above, a well-
grounded claim for service connection requires, at the least, 
a showing that the veteran now has the claimed disorder.  See 
Rabideau.  Here, since PTSD is not shown, the veteran's claim 
for service connection for PTSD is not well grounded.

The Board also concludes that the veteran's claim for service 
connection for a neck/cervical spine disorder is also not 
well grounded.  Service medical records show that the veteran 
reported a pre-service automobile accident as being 
responsible for his neck pain in May 1964.  However, the 
record contains no competent medical evidence showing any 
chronic neck/cervical spine disability prior to, during, or 
subsequent to service.  The minimal findings reported during 
service fail to establish the presence of a chronic 
disability at that time or that a preexisting disability, if 
any, increased in severity during service.   The more recent 
medical records, long after service discharge, also fail to 
establish by competent medical evidence the presence of a 
currently existing chronic neck/cervical spine disorder.  
Thus, based on the foregoing, the Board finds that the 
veteran's claim for service connection for a neck/cervical 
spine disorder is also not well grounded.

Although the Board considered and denied the veteran's claim 
of service connection for neck/cervical spine condition on a 
ground different from that of the RO, he has not been 
prejudiced by the decision.  This is because in assuming the 
claim was well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
light of the appellant's failure to meet the initial burden 
of the adjudication process, the Board concludes that he has 
not been prejudiced by the decision herein.  Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).  The Board further finds that 
the RO has advised the veteran of the evidence necessary to 
establish a well grounded claim, and that he has not 
indicated the existence of any obtainable service or post 
service medical evidence that would well ground his claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps, 
supra.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a 
bilateral shoulder condition, the appeal is denied.  

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a low back 
condition, the appeal is denied.  

Service connection for PTSD is denied.  

Service connection for a neck/cervical spine condition is 
denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

